        Case 8-18-71654-reg           Doc 80       Filed 03/16/21    Entered 03/16/21 17:56:19


UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------X
In re:
                                                                    Chapter 7
         RICHARD SOKOLOFF,                                          Case No. 18-71654-reg

                                    Debtor.
------------------------------------------------------X

                                 CERTIFICATE OF NO OBJECTION

         Pursuant to 28 U.S.C. § 1746, the undersigned hereby certifies as follows:

         1. On February 17, 2021, the Office of the United States Trustee, on behalf of Kenneth

Kirschenbaum, Chapter 7 Trustee (the “Trustee”) for the Estate of Richard Sokoloff, filed: (a) the

Trustee’s Final Report, Proposed Distribution, and Application for Compensation and

Reimbursement of Expenses; and (b) the Application for Compensation and Reimbursement of

Expenses for Kirschenbaum & Kirschenbaum, P.C., as attorneys for the Trustee (the “Motions”).

         2. Contemporaneously with the Motions, the Trustee filed a Notice of Hearing on the

Trustee’s Final Report and the Applications by the Trustee and the attorneys for the Trustee for

awards of compensation and reimbursement of expenses, scheduling a hearing for March 22,

2021.

         3. Pursuant to E.D.N.Y. LBR 9006-1, responsive papers are to be served so as to be

received not later than 7 days before the hearing date (the “Objection Deadline”).

         4. The Objection Deadline has passed and no objections or other responsive pleadings to

the Motions have been received by the Trustee or filed with the Court. Accordingly, this Court

may enter the proposed order granting the Motions without need for a hearing.

Dated: Garden City, New York
       March 16, 2021
                                                           s/ Steven B. Sheinwald
                                                           Steven B. Sheinwald
                                                           Kirschenbaum & Kirschenbaum, P.C.
                                                           200 Garden City Plaza, Suite 315
                                                           Garden City, New York 11530
                                                           Counsel for Kenneth Kirschenbaum, Trustee
